Exhibit 10.1

AMENDMENT REGARDING INCREASE

This Amendment Regarding Increase (the “Amendment”) is made as of January 21,
2016, by and among Inland Real Estate Income Trust, Inc. (the “Borrower”),
KeyBank National Association, as “Administrative Agent”, and as a “Lender”, PNC
Bank National Association, as a “Lender” and Fifth Third Bank, as a new “Lender”
as shown on the signature pages hereof.

R E C I T A L S

A. Borrower, Administrative Agent and the existing Lenders have entered into a
Credit Agreement dated as of September 30, 2015 (as amended, the “Credit
Agreement”). All capitalized terms used herein and not otherwise defined shall
have the meanings given to them in the Credit Agreement.

B. Pursuant to the terms of the Credit Agreement, the Lenders initially agreed
to provide Borrower with Commitments in an aggregate principal amount of up to
$100,000,000. The Borrower and the Agent on behalf of the Lenders now desire to
amend the Credit Agreement in order to, among other things (i) increase the
Aggregate Commitment to $110,000,000; (ii) admit Fifth Third Bank, as a new
“Lender” under the Credit Agreement; and (iii) reduce the Commitments of the
existing Lenders by a portion of the Commitment of the new Lender.

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENTS

1.               The foregoing Recitals to this Amendment hereby are
incorporated into and made part of this Amendment.

2.               From and after January 21, 2016, being the date on which this
Amendment has been fully executed and delivered and the upfront fee due to Fifth
Third Bank on account of its Commitment has been paid (the “Effective Date”) (i)
Fifth Third Bank shall be considered as a “Lender” under the Credit Agreement
and the Loan Documents, and (ii) KeyBank National Association and PNC Bank
National Association shall each be deemed to have adjusted its existing
Commitment down to the amount shown next to their respective signatures on the
signature pages of this Amendment. From and after the Effective Date each Lender
shall have a Commitment in the amount shown next to their respective signatures
on the signature pages of this Amendment. The Borrower shall, on or before the
Effective Date, execute and deliver to the new Lender a Note to evidence the
Loans to be made by such Lender. Each existing Lender shall retain the Note
previously issued to it, which does not contain a stated amount, and such Note
shall evidence the reduced Commitment of such existing Lender.

3.               From and after the Effective Date, the Aggregate Commitment
shall equal One Hundred Ten Million Dollars ($110,000,000). Such increase of
$10,000,000 in the Aggregate Commitment shall be deemed to be an increase under
Section 2.22(b) of the Credit Agreement and the maximum Aggregate Commitment
permitted by increases under such Section 2.22(b) shall remain $400,000,000.

1 

 




4.               For purposes of Article XIII of the Credit Agreement (Giving
Notice), the address(es) and facsimile number(s) for Fifth Third Bank shall be
as specified below their respective signature(s) on the signature pages of this
Amendment.

5.               Article I of the Credit Agreement is hereby amended as of the
Effective Date by adding the following new definition of “Fixed Charge Coverage
Ratio”:

“Fixed Charge Coverage Ratio” means, as of any date, (i) Adjusted EBITDA for the
most recent four (4) fiscal quarters of the Borrower for which financial results
have been reported divided by (ii) the Fixed Charges for such four (4) fiscal
quarters.

6.               Article I of the Credit Agreement is hereby further amended as
of the Effective Date by deleting the existing definition of “Unencumbered Pool
NOI" and replacing it with the following:

“Unencumbered Pool NOI” means, as of any date of determination, the sum of (a)
in the case of all Unencumbered Properties owned by the Borrower or a Subsidiary
Guarantor for the entirety of the most recent four (4) fiscal quarters for which
financial results of the Borrower have been reported, the aggregate Net
Operating Income for such fiscal quarters attributable to such Unencumbered
Properties, as adjusted by deducting therefrom any income during such period
attributable to Excluded Tenants, plus (b) in the case of all Unencumbered
Properties which have been owned by the Borrower or a Subsidiary Guarantor for
the entirety of the most recent two (2) or three (3) full fiscal quarters for
which financial results of the Borrower have been reported, but not for the most
recent four (4) such fiscal quarters, the aggregate Net Operating Income for
such fiscal quarters attributable to such Unencumbered Properties, as adjusted
by deducting therefrom any income during such period attributable to Excluded
Tenants and then annualized to produce an annual amount, plus, (c) in the case
of any Unencumbered Property that is then owned by the Borrower or a Subsidiary
Guarantor as of the date of determination, but was not so owned for the entirety
of the most recent two (2) fiscal quarters for which the financial results of
the Borrower have been reported, the amount of Net Operating Income that would
have been earned if such Unencumbered Property had been so owned for a period of
four (4) full fiscal quarters, as established by Borrower and reasonably
approved by the Administrative Agent on behalf of the Lenders and as adjusted by
deducting therefrom any income during such period attributable to Excluded
Tenants.

7.               Section 6.1, titled “Financial Reporting”, is hereby amended as
of the Effective Date by deleting existing subsections (a) and (c) therefrom and
replacing them with the following:

2 

 

 

(a) By posting as provided below, the Form 10-Q as filed with the Securities and
Exchange Commission, for each of the first three fiscal quarters of any fiscal
year, for the Consolidated Group, provided that such posting shall occur no
later than sixty (60) days after the end of such fiscal quarter;

* * *

(c) By posting as provided below, the Form 10-K filed with the Securities and
Exchange Commission, for each fiscal year, for the Consolidated Group, provided
that such posting shall occur no later than one hundred twenty (120) days after
the end of such fiscal year;

8.               The Borrower hereby represents and warrants that, as of the
Effective Date, there is no Default or Unmatured Default, the representations
and warranties contained in Article V of the Credit Agreement are true and
correct in all material respects as of such date (except (i) to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall be true and correct on and
as of such earlier date, and (ii) for changes in factual circumstances disclosed
in writing to the Administrative Agent and not prohibited under this Agreement)
and the Borrower has no offsets or claims against any of the Lenders.

9.               As expressly modified as provided herein, the Credit Agreement
shall continue in full force and effect.

10.            This Amendment may be executed in any number of counterparts, all
of which taken together shall constitute one agreement, and any of the parties
hereto may execute this Amendment by signing any such counterpart.

[Signature pages follow.]

 

3 

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

  INLAND REAL ESTATE INCOME TRUST, INC.,
a Maryland corporation         By: /s/ David Z. Lichterman   Name: David Z.
Lichterman   Title: Vice President, Treasurer and CAO        

Address:

 

2901 Butterfield Road

Oak Brook, Illinois 60523

Attention: Chief Accounting Officer

Phone: (630) 586-6590

Facsimile: (630) 586-6790 

           

 

 

The undersigned, being the Advisor, hereby consents to the foregoing Amendment
and to the increase in the Aggregate Commitment evidenced thereby and agrees
that the Subordination Agreement which it executed and delivered shall continue
in full force and effect with respect to the Credit Agreement, as thereby
amended, and to the other Loan Documents.

  IREIT BUSINESS MANAGER & ADVISOR, INC.,             By: /s/ David Z.
Lichterman   Name: David Z. Lichterman   Title: Treasurer and CAO

 

 

[Signatures continue on next page.]

4 

 

 

The undersigned, being all of the Subsidiary Guarantors as of the date hereof,
hereby consent to the foregoing Amendment and to the increase in the Aggregate
Commitment evidenced thereby and agree that the Subsidiary Guaranty shall
continue in full force and effect with respect to the Credit Agreement, as
thereby amended, and to the other Loan Documents.

  IREIT NEWINGTON FAIR, L.L.C.,
a Delaware limited liability company         By:

INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

        By: /s/ David Z. Lichterman   Name: David Z. Lichterman   Title: Vice
President, Treasurer and CAO   FEIN: 90-0914355              

IREIT LAYTON POINTE, L.L.C.,

a Delaware limited liability company

        By:

INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

        By: /s/ David Z. Lichterman   Name: David Z. Lichterman   Title: Vice
President, Treasurer and CAO   FEIN: 61-1742279              

IREIT OCEAN ISLE BEACH LANDING, L.L.C.,

a Delaware limited liability company

        By:

INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

        By: /s/ David Z. Lichterman   Name: David Z. Lichterman   Title: Vice
President, Treasurer and CAO   FEIN: 38-3942791      

 

[Signatures continue on next page.]

5 

 

 

  IREIT STEVENS POINT PINECREST, L.L.C.,
a Delaware limited liability company         By:

INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

        By: /s/ David Z. Lichterman   Name: David Z. Lichterman   Title: Vice
President, Treasurer and CAO   FEIN: 36-4797117              

IREIT WEST VALLEY CITY LAKE PARK, L.L.C.,

a Delaware limited liability company

        By:

INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

        By: /s/ David Z. Lichterman   Name: David Z. Lichterman   Title: Vice
President, Treasurer and CAO   FEIN: 36-4801758              

IREIT PLEASANT PRAIRIE PLAZA, L.L.C.,

a Delaware limited liability company

        By:

INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

        By: /s/ David Z. Lichterman   Name: David Z. Lichterman   Title: Vice
President, Treasurer and CAO   FEIN: 37-1777739      

 

[Signatures continue on next page.]

6 

 

 

  IREIT LAKE ST. LOUIS HAWK RIDGE, L.L.C.,
a Delaware limited liability company         By:

INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

        By: /s/ David Z. Lichterman   Name: David Z. Lichterman   Title: Vice
President, Treasurer and CAO   FEIN: 35-2524228              

RE INCOME OMAHA WHISPERING RIDGE, L.L.C.,

a Delaware limited liability company

        By:

INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

        By: /s/ David Z. Lichterman   Name: David Z. Lichterman   Title: Vice
President, Treasurer and CAO   FEIN: 35-2524129              

IREIT FRISCO MARKETPLACE, L.L.C.,

a Delaware limited liability company

        By:

INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

        By: /s/ David Z. Lichterman   Name: David Z. Lichterman   Title: Vice
President, Treasurer and CAO   FEIN: 31-1780520      

 

 

[Signatures continue on next page.]

7 

 

 

  IREIT NAMPA TREASURE VALLEY, L.L.C.,
a Delaware limited liability company         By:

INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

        By: /s/ David Z. Lichterman   Name: David Z. Lichterman   Title: Vice
President, Treasurer and CAO   FEIN: 61-1754000              

IREIT YORKVILLE MARKETPLACE, L.L.C.,

a Delaware limited liability company

        By:

INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

        By: /s/ David Z. Lichterman   Name: David Z. Lichterman   Title: Vice
President, Treasurer and CAO   FEIN: 61-1759961              

IREIT LAWRENCE IOWA STREET, L.L.C.,

a Delaware limited liability company

        By:

INLAND REAL ESTATE INCOME

TRUST, INC., a Maryland corporation, its

sole member

        By: /s/ David Z. Lichterman   Name: David Z. Lichterman   Title: Vice
President, Treasurer and CAO   FEIN: 36-4814726      

 

 

[Signatures continue on next page.]

 

8 

 

COMMITMENT:

$40,000,000

KEYBANK NATIONAL ASSOCIATION,

Individually and as Administrative Agent

        By: /s/ Nathan Weyer   Print Name: Nathan Weyer   Title: Vice President
       

KeyBank National Association

1200 Abernathy Road NE

Suite 1550

Atlanta, GA 30328

Phone: (770) 510-2130

Facsimile: (770) 510-2195

Attention: Nathan Weyer

 

 

 

 

IREIT AMENDMENT

SIGNATURE PAGE OF KEYBANK NATIONAL ASSOCIATION 

9 

 

COMMITMENT:

$40,000,000

PNC BANK NATIONAL ASSOCIATION         By: /s/ Joel Dalson   Print Name: Joel
Dalson   Title: Senior Vice President        

PNC Real Estate

One North Franklin Street

Suite 2150, C-LO1-21

Chicago, IL 60606

Phone: (312) 338-2226

Facsimile: (312) 384-4623

Attention: Joel G. Dalson

Email: joel.dalson@pnc.com

 

 

 

 

IREIT AMENDMENT

SIGNATURE PAGE OF PNC BANK NATIONAL ASSOCIATION 

10 

 

COMMITMENT:

$30,000,000

FIFTH THIRD BANK,

an Ohio banking corporation

        By: /s/ Michael Glandt   Print Name: Michael Glandt   Title: Vice
President        

Fifth Third Bank

Institutional Real Estate

222 South Riverside, 33rd Floor

Chicago, IL 60606

Phone: (312) 704-5914

Facsimile: (312) 704-7364

Attention: Michael Glandt

Email: Michael.Glandt@53.com

 

 

 

 

IREIT AMENDMENT

SIGNATURE PAGE OF FIFTH THIRD BANK

